Kinsey C. J.
It appears that on the 10th of April 1793 before execution executed, notice was given of a defence and the rules offered, by which means plaintiff would not have been delayed of a trial, which by the terms offered might have been had at the succeeding circuit, as early as if the rules had been delivered between September and November 1792.
The practice of this court has always been, where no trial ■was lost, to set aside a regular judgment in all cases where there is a real defence on payment of costs, even in cases where defendant may be chargeable with neglect.
But omissions which arise from mistake, and where there. is an appearance of a just defence, have a stronger claim to the interposition'of the court.
Let judgment be set aside on payment of costs.